        Case 1:18-mc-02859-PAC Document 102 Filed 04/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
................................................................................................X
IN RE:

ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER                                                        MDL No. 2859
HIP PROSTHESIS WITH KINECTIV TECHNOLOGY AND
VERSYS FEMORAL HEAD PRODUCTS LIABILITY
LITIGATION                                                                                          18-MD-2859 (PAC)
                                                                                                    18-MC-2859 (PAC)
                                                                                                                   38
This Document Relates to All Actions                                                                ORDER NO. ____
                                                                                                    MEMORIALIZING
                                                                                                    APRIL 16, 2020
                                                                                                    STATUS
                                                                                                    CONFERENCE
................................................................................................X

PAUL A. CROTTY, United States District Judge:

           On April 16, 2020, the Court held a Status Conference by telephone to receive an

update on the Parties’ progress in MDL No. 2859.

   I.      STATUS OF CURRENT FEDERAL AND STATE COURT ACTIONS

           To date, there are one-hundred ninety-nine (199) filed cases in this multidistrict

litigation (“MDL”). There are thirteen (13) active cases pending in various state courts.

 II.       MOTION PRACTICE AND DISPUTED PROTOCOLS

             The Court heard oral argument from each party on: (1) Plaintiffs’ motion to

compel regarding design and manufacturing changes to the MDL Products; and (2)

whether the Parties’ proposed Protocol Regarding the Testing, Exchange, and Storage of

Explanted Medical Devices and Pathology Materials should govern non-bellwether

plaintiffs. The Court will issue its rulings by separate order.

             The Parties also noted that they had submitted a fully-agreed Deposition Protocol

to the Court for its consideration.




                                                                           1
       Case 1:18-mc-02859-PAC Document 102 Filed 04/21/20 Page 2 of 2



         Finally, the Court noted that the issue of use of pre-MDL depositions at

bellwether trials had been previously argued by the Parties, the Parties stood on their

prior arguments, and the Court noted that a ruling on that issue would be forthcoming.

III.     THE IMPACT OF COVID-19 AND SCHEDULING OF DEPOSITIONS

         The Parties also discussed the impact of the COVID-19 pandemic on the

schedule, including the scheduling of depositions. After the conference, Zimmer

submitted a written proposal on the schedule (Dkt. 258), and the PEC filed its written

response (Dkt. 259).

         The Court will provide a ruling on these issues via a separate order.

IV.      NEXT STATUS CONFERENCE

         The Court set a date of May 19, 2020 at 11:00 AM EDT for the next status

conference, which will occur via telephone. No later than five (5) days prior to the Status

Conference, counsel shall file a joint letter, not to exceed five (5) single-spaced pages and

to be filed in both 18-MD-2859 and 18-MC-2859, setting forth the Parties’ agenda.

SO ORDERED.
        April 21
Dated: ________, 2020
       New York, New York                             ___________________________
                                                      PAUL A. CROTTY
                                                      United States District Judge




                                                 2
